       Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 1 of 13                FILED
                                                                              2021 Apr-13 PM 05:12
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

STATE OF WEST VIRGINIA, by and through
Patrick Morrisey, Attorney General of the State
of West Virginia; STATE OF ALABAMA, by
and through Steve Marshall, Attorney General of
the State of Alabama; STATE OF ARKANSAS,
by and through Leslie Rutledge, Attorney General
of the State of Arkansas; STATE OF ALASKA,
by and through Treg R. Taylor, Attorney General
of the State of Alaska; STATE OF FLORIDA,        Case No. 7:21-cv-00465-GMB
by and through Ashley Moody, Attorney General
for the State of Florida; STATE OF IOWA;
STATE OF KANSAS, by and through Derek
Schmidt, Attorney General for the State of       Evidentiary Materials In Support
Kansas; STATE OF MONTANA, by and                 of Preliminary Injunction
through Austin Knudsen, Attorney General of the
State of Montana; STATE OF NEW
HAMPSHIRE; STATE OF OKLAHOMA, by
and through Mike Hunter, Attorney General of
the State of Oklahoma; STATE OF SOUTH
CAROLINA, by and through Alan Wilson,
Attorney General of the State of South Carolina;
STATE OF SOUTH DAKOTA, by and through
Jason R. Ravnsborg, Attorney General of the
State of South Dakota; and STATE OF UTAH,
by and through Sean Reyes, Attorney General of
the State of Utah,
       Plaintiffs,
v.
UNITED STATES DEPARTMENT OF THE
TREASURY;

JANET YELLEN, in her official capacity as the
Secretary of the United States Department of the
Treasury; and

RICHARD K. DELMAR, in his official
capacity as acting inspector general of the
Department of the Treasury,
       Defendants.
      Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 2 of 13




  PLAINTIFF STATES’ EVIDENTIARY MATERIALS IN SUPPORT OF
       THEIR MOTION FOR A PRELIMINARY INJUNCTION

Plaintiffs’ Exhibit A, Letter from 21 State Attorneys General to Secretary Yellen

Plaintiffs’ Exhibit B, Response to Attorneys General from Secretary Yellen
Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 3 of 13




 EXHIBIT A
                Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 4 of 13




Office of the Attorney General           Office of the Attorney General         Office of the Attorney General
          State of Georgia                       State of Arizona                        State of West Virginia




                                                March 16, 2021


     VIA EMAIL & U.S. MAIL

     The Honorable Janet L. Yellen
     Secretary
     Department of the Treasury
     1500 Pennsylvania Avenue, N.W.
     Washington, D.C. 20220
     (202) 622-1100
     correspondence@treasury.gov

                Re:      Treasury Action to Prevent Unconstitutional Restriction on State’s
                         Fiscal Policy through American Rescue Plan Act of 2021

     Dear Secretary Yellen:

             The undersigned State Attorneys General request that the Department of the
     Treasury take immediate action to confirm that certain provisions of the American
     Rescue Plan Act (the “Act”) do not attempt to strip States of their core sovereign
     authority to enact and implement basic tax policy. Those provisions, found in section
     9901 of the Act,1 forbid States from using COVID-19 relief funds to “directly or
     indirectly offset a reduction in … net tax revenue” resulting from state laws or
     regulations that reduce tax burdens—whether by cutting rates or by giving rebates,
     deductions, credits, “or otherwise[.]”2 This language could be read to deny States the
     ability to cut taxes in any manner whatsoever—even if they would have provided such
     tax relief with or without the prospect of COVID-19 relief funds. Absent a more sensible
     interpretation from your department, this provision would amount to an unprecedented
     and unconstitutional intrusion on the separate sovereignty of the States through federal
     usurpation of essentially one half of the State’s fiscal ledgers (i.e., the revenue half).
     Indeed, such federal usurpation of state tax policy would represent the greatest attempted
     invasion of state sovereignty by Congress in the history of our Republic.

     1
         https://www.congress.gov/117/bills/hr1319/BILLS-117hr1319enr.pdf.
     2
         Id. at pp. 1319-223.


                                                         1
              2005 NORTH CENTRAL AVENUE, PHOENIX, AZ 85004-1592  PHONE 602.542.4266     WWW.AZAG.GOV
         Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 5 of 13

Letter to Secretary Janet L. Yellen
March 16, 2021
Page 2

        Section 9901 of the American Rescue Plan Act, which amends sections 602 and
603 of the Social Security Act, explains what States may and may not use COVID-19
recovery funds for. Most pertinent here, subsection 602(c)(2)(A) (the “Tax Cut
Prohibition”) prohibits the States from “us[ing] the funds provided under this section …
to either directly or indirectly offset a reduction in the net tax revenue of such State or
territory resulting from a change in law, regulation, or administrative interpretation
during the covered period that reduces any tax (by providing for a reduction in a rate, a
rebate, a deduction, a credit, or otherwise) or delays the imposition of any tax or tax
increase.”3 States must certify that they will use any COVID-19 relief funds provided
under the Act “in compliance with subsection (c) of this section[,]” and if a State fails to
comply, the Act requires the State to repay the funds in “an amount equal to the amount
of funds used in violation of such subsection[.]”4

        The import of the Act’s prohibition against “offsetting” reductions in state tax
revenue is unclear, but potentially breathtaking. This provision might have been intended
merely to prohibit States from expressly taking COVID-19 relief funds and rolling them
directly into a tax cut of a similar amount. But its prohibition on “indirectly” offsetting
reductions in tax revenue, combined with the list of prohibited kinds of tax reductions
(rate cuts, rebates, deductions, credits, or “otherwise”), could also be read to prohibit tax
cuts or relief of any stripe, even if wholly unrelated to and independent of the availability
of relief funds. After all, money is fungible, and States must balance their budgets. So,
in a sense, any tax relief enacted by a state legislature after the State has received relief
funds could be viewed as “using” those funds as an “offset” that allows the State to
provide that tax relief.

         Several real and hypothetical examples of state tax policy sharpen this troubling
point:

          Arizona voters at the 2020 election voted for a large tax increase related to
           education that has nothing to do with COVID-19 and the Arizona Legislature
           may seek to provide an alternative tax structure for small businesses—again
           having nothing to do with COVID-19 or the federal funds.

          Arizona is phasing out law-enforcement fees on vehicle registration renewals.

3
  “Covered period” is defined in Section 602(g)(1) as the period that begins on March 3, 2021, and “ends
on the last day of the fiscal year of such State … in which all funds received by the State … from a
payment made under this section or a transfer made under section 603(c)(4) have been expended or
returned to, or recovered by, the Secretary.”
4
  It further provides that “in the case of a violation of subsection (c)(2)(A), the amount the State … shall
be required to repay shall be the lesser of—(1) the amount of the applicable reduction to net tax revenue
attributable to such violation; and (2) the amount of funds received by such State … pursuant to a
payment made under this section or a transfer made under section 603(c)(4).”


                                                      2
       Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 6 of 13

Letter to Secretary Janet L. Yellen
March 16, 2021
Page 3

        During the current legislative session and prior to the passage of the Act,
         Georgia’s House of Representatives passed a bill, now under consideration by
         its Senate, that would extend a tax credit for families who adopt a child out of
         foster care.

        Also during the current legislative session and prior to the passage of the Act,
         Georgia’s House of Representatives passed a bill that raises the standard
         deduction, which would provide Georgians with an estimated $140 million in
         state income tax relief that largely benefits those of lower to middle incomes.

        The West Virginia Legislature is considering a bill to extend the Neighborhood
         Investment Tax Credit (a charitable program) and increase the annual tax credit
         cap from $3 million to $5 million. These changes are projected to reduce West
         Virginia tax revenue by roughly $2 million per year in future years.

        Another bill in West Virginia would expand a limited aircraft repair and
         maintenance sales tax exemption to all such activities. This change will result
         in a small reduction in sales tax collections.

        Alabama legislators are currently considering legislation that would allow tax
         exemptions for organizations that provide care for the sick and terminally
         ill, offer services for children who are victims of sexual or physical abuse,
         furnish new homes for victims of natural disasters, and respond to
         emergencies and provide life-saving, rescue, and first-aid services; tax
         deductions that would benefit people with special needs and enable citizens to
         purchase storm shelters to protect their families from tornadoes; and tax credits
         for hospitals and universities engaged in research and development beneficial
         to society.

        The Indiana General Assembly is considering a tax credit for donations to
         public school foundations as well as a tax credit for donations to qualified
         foster care organizations. It is also considering various sales tax exemptions
         for purchases such as public safety equipment.

        Kansas is considering decoupling part of its income tax code from the federal
         tax code, to end a state-level income tax increase caused by pass-through
         changes from prior federal tax law revisions.

        Kansas is considering giving property or income tax deferrals or credits to
         small businesses impacted by closure orders during the COVID-19 pandemic.




                                            3
       Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 7 of 13

Letter to Secretary Janet L. Yellen
March 16, 2021
Page 4

        Under bipartisan legislation proposed in Kentucky, homeowners in a proposed
         tax increment financing district meant to revitalize a predominantly minority
         area of Louisville hurt by decades of disinvestment would pay property taxes
         for the next three decades based on their property’s assessed value this year.
         And a housing developer would be able to defer 80% of its annual property
         taxes, up to $7.64 million, to offset construction costs.

        Montana’s Legislature is considering a very slight income tax cut for most
         income earners.

        Montana’s Legislature is also considering increasing its current education tax
         credit for families.

        In Oklahoma, a bill has passed the House that would, among other things,
         restore the refundability of the state’s Earned Income Tax Credit.

        Suppose a property decreases in value resulting in a decrease of legally
         assessed value, and the state keeps the assessed tax rate consistent—which
         results in a decrease in assessed tax amount.

        Similarly, suppose a property increases in value, but the State decreases the
         assessed rate such that the amount of tax assessed remains unchanged.

        Assume that projected state revenue is set to increase 10%, and a state
         legislature adopts measures such that the state’s revenue collection “only”
         increases 8%.

       Not one of these common changes to state tax policy has any real or direct
connection to the State’s potential receipt of COVID-19 relief funds, yet each of them
could be deemed a tax “rebate,” “deduction,” “credit,” or “otherwise” that could result in
a “reduction in the net tax revenue” of the State. Thus, each of these otherwise lawful
enactments could be construed as violations of the Act’s prohibition on “offsetting” tax
cuts.

       Put aside the gross federal overreach inherent in trying to take state tax policy
hostage in this way. If this expansive view of this provision were adopted, it would
represent an unprecedented and unconstitutional infringement on the separate sovereignty
of the States. When Congress attaches conditions to a States’ receipt and use of federal
funds, those conditions must (1) be placed “‘unambiguously[,]’” (2) relate to “‘the federal
interest’” for which the spending program was established, (3) not violate other
constitutional provisions, and (4) not contain a financial inducement “so coercive as to
pass the point at which ‘pressure turns into compulsion.’” See generally South Dakota v.


                                            4
       Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 8 of 13

Letter to Secretary Janet L. Yellen
March 16, 2021
Page 5

Dole, 483 U.S. 203, 207-208, 211 (1987); National Federation of Independent Business
v. Sebelius, 567 U.S. 519 (2012). Spending conditions imposed on States that do not
meet these requirements are not “necessary and proper” for exercising Congress’
spending power and also infringe on powers “reserved to” the States. U.S. Const. Art. I,
Section 8, Clause 18; U.S. Const. Amd. X. The Act’s Tax Cut Prohibition violates these
requirements.

       First, if the Tax Cut Prohibition were interpreted to place any limits on how States
could enact tax relief not directly connected to the relief funds provided by the Act, it
would impose a hopelessly ambiguous condition on federal funding. The examples listed
above make the point: how is a State to know, when accepting the relief funds, whether
any of these kinds of commonplace and sensible tax relief measures are “indirectly”
offset by COVID-19 relief funds? Is it enough that the funds help balance a state budget
that also contains tax relief measures? What if the presence of relief funds in 2021’s
budget effectively frees up funds to offer tax relief in 2022? Absent a clear and narrowing
construction by Treasury regulation, States cannot possibly know the bargain they are
striking in accepting the relief funds. Yet the “legitimacy of Congress’ power to legislate
under the spending power … rests on whether the State voluntarily and knowingly
accepts the terms of the ‘contract.’” Pennhurst State School and Hospital v. Halderman,
451 U.S. 1, 17 (1981).

       Second, for similar reasons, a maximalist construction of the Tax Cut Prohibition
would result in federal conditions that do not relate to the federal interest for which the
spending program was established: relief from the economic harms caused by COVID-
19. It is one thing to require that coronavirus-stimulus-related money be spent on
coronavirus-related stimulus. It is quite another, and beyond Congress’s Spending
Power, to forbid States from providing tax relief of any kind, for any reason, merely to
ensure that federal funds are spent for their intended purpose.

        Third, a broad construction of the Tax Cut Prohibition would violate separation of
powers and fundamental democratic principles, and would effectively commandeer half
of the State’s fiscal ledgers, compelling States to adopt the one-way revenue ratchet of
the current Congress for the next three years. For example, if citizens wish to lower their
overall tax burden in the next two election cycles, they cannot elect a candidate for state
office that could actually carry out such a policy. Similarly, elected officials who wish to
spend more public funds would now have a ready excuse for why state surpluses cannot
be used to cut taxes: Congress forbids that, so we “have” to spend it instead. Such a
system would eliminate the democratic accountability that federalism serves to protect.
See, e.g., New York v. United States, 505 U.S. 144, 169 (1992) (“Accountability is thus
diminished when, due to federal coercion, elected state officials cannot regulate in
accordance with the views of the local electorate[.]”). The upshot is that, for purposes of
setting tax policy, there would now be a single sovereign in the United States: Congress.


                                             5
       Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 9 of 13

Letter to Secretary Janet L. Yellen
March 16, 2021
Page 6

But fundamental to our Constitution is separate federal and state sovereigns, who can
each set their own taxing policies based on their own independent legislatures.

      In addition, a governor could—by mere stroke of a pen—accept the stimulus funds
and thereby bind both (1) the legislature of that state and (2) his or her successor as
governor from cutting any tax or tax assessment. Congress has no such power to intrude
upon the democratic structures of the States, whose republican forms of government are
guaranteed by Article IV. Notably, the 117th Congress cannot even bind the 118th
Congress from enacting legislation contrary to its legislation. Yet a broad construction of
the Tax Cut Prohibition would let the governors of the States in 2021 prohibit future state
governors and legislatures from enacting revenue-reducing measures in 2024.

       Fourth, the expansive view of the Tax Cut Prohibition is unconstitutionally
coercive. No one could dispute that Congress cannot force States to pursue certain tax
policies at the state level. Cf. Sebelius, 567 U.S. at 577 (plurality) (“‘[T]he Constitution
has never been understood to confer upon Congress the ability to require the States to
govern according to Congress’ instructions.’ Otherwise the two-government system
established by the Framers would give way to a system that vests power in one central
government, and individual liberty would suffer.” (quoting New York, 505 U.S. at162)).
Congress may not micromanage a State’s fiscal policies in violation of anti-
commandeering principles nor coerce a State into forfeiting one of its core constitutional
functions in exchange for a large check from the federal government. Such “economic
dragooning” of the States cannot withstand constitutional scrutiny. Id. at 582.

       Yet the Act arguably compels that result. The COVID-19 pandemic has wreaked
economic havoc across much of the Nation, leaving many citizens in need of short-term
financial support, and Congress determined that some of that support would flow through
the States. Although some States have weathered the crisis better than others, it is
difficult to envision many, if any, turning down this support for their citizens. For
example, Arizona has an annual budget of around $12.4 billion from its general fund, and
the moneys from the State Recovery Fund are anticipated to be $4.8 billion—40 percent
of one year’s general fund budget. As another example, West Virginia’s share represents
over 25% of one year’s budget. Many States put to the Hobson’s choice of taking this
financial support or maintaining their sovereign independence to set their own tax policy
will be hard pressed to decline the federal funds.

        Given the foregoing, we ask that you confirm that the American Rescue Plan Act
does not prohibit States from generally providing tax relief through the kinds of measures
listed and discussed above and other, similar measures, but at most precludes express use
of the funds provided under the Act for direct tax cuts rather than for the purposes
specified by the Act. In the absence of such an assurance by March 23, we will take
appropriate additional action to ensure that our States have the clarity and assurance


                                             6
        Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 10 of 13

Letter to Secretary Janet L. Yellen
March 16, 2021
Page 7

necessary to provide for our citizens’ welfare through enacting and implementing
sensible tax policies, including tax relief. We look forward to hearing from you
promptly. Please direct your response to joe.kanefield@azag.gov, and we will forward.5

                                             Sincerely,

Mark Brnovich               Christopher M. Carr         Patrick Morrisey
Attorney General of Arizona Attorney General of Georgia Attorney General of West
                                                        Virginia

Steve Marshall                       Leslie Rutledge                       Ashley Moody
Attorney General of                  Attorney General of                   Attorney General of Florida
Alabama                              Arkansas


Lawrence G. Wasden                   Theodore E. Rokita          Derek Schmidt
Attorney General of Idaho            Attorney General of Indiana Attorney General of Kansas


Daniel Cameron                       Jeff Landry                           Lynn Fitch
Attorney General of                  Attorney General of                   Attorney General of
Kentucky                             Louisiana                             Mississippi


Eric S. Schmitt                      Austin Knudsen                        Douglas J. Peterson
Attorney General of                  Attorney General of                   Attorney General of
Missouri                             Montana                               Nebraska


Mike Hunter                          Alan Wilson                           Jason R. Ravnsborg
Attorney General of                  Attorney General of South             Attorney General of South
Oklahoma                             Carolina                              Dakota


Ken Paxton                           Sean D. Reyes                         Bridget Hill
Attorney General of Texas            Attorney General of Utah              Attorney General of
                                                                           Wyoming



5
 Please note this letter is not intended to be and is not in any way a waiver of any legal rights, claims,
defenses, or immunities possessed by the States regarding this matter.


                                                      7
Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 11 of 13




 EXHIBIT B
Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 12 of 13




                                1
Case 7:21-cv-00465-LSC Document 21-1 Filed 04/13/21 Page 13 of 13




                                2
